 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Louis Fahim Senegal

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:19-cr-062-APG-DJA

12                  Plaintiff,                            STIPULATION TO CONTINUE
                                                          RESPONSE DEADLINE TO
13           v.
                                                          GOVERNMENT’S OBJECTION TO
14   LOUIS FAHIM SENEGAL,                                 THE REPORT AND
                                                          RECOMMENDATION (ECF NO. 52)
15                  Defendant.                            (Second Request)
16                                                                   ORDER
17
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Shaheen Torgoley, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Raquel Lazo, Assistant Federal Public Defender, counsel for Louis Fahim Senegal, that the
21
     response deadline to the Government’s Objection to the Report and Recommendation (ECF No.
22
     52) currently scheduled for Friday, January 24, 2020, be vacated and set to Friday, January 31,
23
     2020.
24
25
26
 1           This Stipulation is entered into for the following reasons:
 2           1.     On December 20, 2019, Magistrate Judge Albregts issued a Report &
 3   Recommendation recommending that Senegal’s Motion to Suppress Evidence be granted. ECF
 4   No. 50. On January 3, 2020, the government timely filed its Objections. ECF No. 52.
 5           2.     Mr. Senegal’s response to the government’s objections is currently due on
 6   January 24, 2020. The parties had been actively working towards a resolution in this case which
 7   would have obviated the need for continued litigation on the motion to suppress. The parties
 8   have been unable to negotiate the matter.
 9           3.     The requested continuance will permit Mr. Senegal sufficient time to draft and
10   file a response to the government’s objections.
11           4.     The defendant is incarcerated and does not object to the continuance.
12           5.     The parties agree to the continuance.
13           6.     The additional time requested herein is not sought for purposes of delay, but
14   merely to allow counsel for defendant sufficient time within which to be able to effectively
15   prepare a reply.
16           7.     Additionally, denial of this request for continuance could result in a miscarriage
17   of justice.
18           This is the second request to continue the response deadline date filed herein.
19           DATED this 24th day of January, 2020.
20
21    RENE L. VALLADARES                               NCHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
22
23       /s/ Raquel Lazo                                   /s/ Shaheen Torgoley
      By_____________________________                  By_____________________________
24    RAQUEL LAZO                                      SHAHEEN TORGOLEY
      Assistant Federal Public Defender                Assistant United States Attorney
25
26
                                                       2
 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-062-APG-DJA
 4                 Plaintiff,                            ORDER
 5          v.
 6   LOUIS FAHIM SENEGAL,
 7                 Defendant.
 8
                                               ORDER
 9
10          IT IS THEREFORE ORDERED that defense counsel’s response to the Government’s

11   Objection to the Report and Recommendation (ECF No. 52) currently due on Friday, January

12   24, 2020, be vacated and continued to Friday, January 31, 2020.

13          Dated: January
            DATED   this ____24,
                              day2020.
                                  of January, 2020.

14
15                                               ___________________________________
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
